Title: New York Assembly. Report on the Petition of Henry Ludenton, 14 April 1787
From: Hamilton, Alexander
To: 


New York, April 14, 1787. In his petition, Ludenton asserted that “certain depreciation certificates” had been stolen from him and, after passing through several hands, used for the purchase of a forfeited estate. Ludenton then asked that these certificates be returned. Hamilton, as chairman of a committee, recommended “as an act of generosity in the State,” that the treasurer be instructed to return the certificates.
